FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      April 28, 2022

                                   No. 04-21-00535-CV

             TEXAS BRANDON CORPORATION, INC. and Ronald Wilson,
                               Appellants

                                             v.

 EOG, Karbuhn Oil Company, Robert E. Brandt, Chad E. Brandt, Joachim K. Leicht, Dick A.
                             Tracy, and Alicat, Energy,
                                     Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                            Trial Court No. 16-03-00066-CVK
                         Honorable Lynn Ellison, Judge Presiding


                                      ORDER
       After consideration, we GRANT appellees’ First Motion for Extension of Time to File
Appellees’ Brief. Appellees’ brief is due on or before May 16, 2022.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court